DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
electrically connected between the conductive layer and the plasmonic layer for modulating a propagation speed of a surface plasmon polariton (SPP) wave propagating on the plasmonic layer.
The most applicable prior art, Kaminer et al (US 2016/0227639 A1), addressed in the Office Action mailed 6/5/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Kaminer et al illustrates an arrangement where the voltage source is electrostatically connected between the conductive layer and the plasmonic layer, and fails to disclose an arrangement where the voltage source is electrically connected.
Re. Claims 9-11, the prior art does not disclose or reasonably suggest a method for modulating an SPP wave, comprising: launching an SPP wave on a plasmonic layer of a plasmonic wave guide; applying a bias voltage to a region of the plasmonic layer using a voltage signal source electrically connected to the plasmonic layer to control the Fermi energy of the plasmonic layer at the region; and modulating the bias voltage to impart a corresponding phase modulation to the SPP wave.
The most applicable prior art, Kaminer et al (US 2016/0227639 A1), addressed in the Office Action mailed 6/5/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the 
Re. Claims 12-19, the prior art does not disclose or reasonably suggest a plasmonic phase modulator, comprising: a conductive layer; a dielectric layer disposed on the conductive layer, the dielectric layer having a length along a direction of wave propagation; a plasmonic layer disposed on the dielectric layer; a voltage signal source operatively connected between the conductive layer and the plasmonic layer for modulating a propagation speed of a surface plasmon polariton (SPP) wave propagating on the plasmonic layer; and adjacent dielectric material disposed on the conductive layer and spaced apart from the dielectric layer in the direction of wave propagation.
The most applicable prior art, Kaminer et al (US 2016/0227639 A1), addressed in the Office Action mailed 6/5/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Kaminer et al illustrates an adjacent dielectric material, but the adjacent dielectric layer abuts the dielectric layer, and Kaminer et al nor the remaining prior art disclose or reasonably suggest the spaced apart arrangement required of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/25/21